DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 21, line 7 recites “substantially straight” and on page 16 of the specification filed 09/11/2020, the term “substantially straight” is defined as “to include an arc having a radius of curvature of more than 1000 mm in addition to straight”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, lines 3-4, “Wt0.498” and “Wt0.460” are typographical errors and is unclear as presented.  
Replace with the following relationships: 
Dt =< 59.078 x Wt0.498 and Dt >= 59.078 x Wt0.460.
Claim 24 is rejected as it is a dependent claim of rejected claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP’065 (JP 2017-218065) in view of Matsumoto et al. (US 2017/0274710). 
Regarding claim 1, JP’065 teaches a pneumatic tire comprising a tread portion, a pair of sidewall portions, a pair of bead portions each with a bead core embedded therein, a carcass ply having a pair of turnup portions and a main portion, a clinch (23), a first apex (18), and a second apex (22) (FIG. 2).  The first apex (18) is between the turnup portion and the main portion.  The second apex (22) abuts on an axially outer side of the turn up portion and an axially outer side of the main portion, and has a maximum thickness at a radial position.  The clinch rubber (23) abuts on an axially outer side of the second apex and has a thickness gradually decreased radially outward and gradually decreased radially inward to a vicinity of the radial portion of the maximum thickness of the second apex rubber. 
JP’065 is silent to disclosing a complex modulus for the first apex, a complex modulus for the second apex, and the following relationships:
Dt ≤ 59.078 x Wt0.498
Dt ≥ 59.078 x Wt0.460

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’065 with a complex elastic modulus E*b of the second apex rubber that is larger than a complex elastic modulus E*a of the first apex rubber and satisfying the following relationships: 
Dt ≤ 59.078 x Wt0.498
Dt ≥ 59.078 x Wt0.460

because Matsumoto et al. teaches a pneumatic tire comprising a pair of bead portions each comprising a bead core, a first apex, and a second apex, and clinch wherein a percentage of a complex elastic modulus E*f of each filler (second apex) relative to a complex elastic modulus of each apex (first apex) is greater than or equal to 70% and not greater than 125% ([0026]), the complex elastic modulus E*f of the filler 10 (second apex) is 15-75 MPa ([0082]), the complex elastic modulus E*a  of the apex 46 (first apex) is 20-60 MPa ([0090]), and discloses a tire size: LT 265/75R16 ([0298]) and providing a known tire size and known compositions for the first apex and the second apex yields predictable results.  For 265/75R16, the cross sectional width (“Wt”) = 265 mm and the outer diameter (“Dt”) ≈ 804 mm [16 inches = 406.4 mm; OD= 406.4 + (2 x 265 x 0.75) = 803.9 mm].
Dt ≤ 59.078 x Wt0.498 ≤ 59.078 x 2650.498 ≤ 951.04.  804 ≤ 951.04
Dt ≥ 59.078 x Wt0.460 ≥ 59.078 x 265.460 ≥ 769.34.  804 ≥ 769.34

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JP’065 (JP 2017-218065) in view of Matsumoto et al. (US 2017/0274710), as applied to claim 1, and further in view of JP’510 (JP 2002-160510) and/or Ueyoko et al. (US 5,772,811). 
Regarding claim 21, JP’065 is silent to disclosing a first inclined portion extending substantially straight.  However, JP’510 teaches a pneumatic tire comprising a carcass ply, a bead apex, an outer bead apex, and a chafer.  JP’510 teaches a contact area Y which is a region where a main body 6A and a folded-back portion 6B of the carcass ply meets wherein the contact area Y includes a linear area Y1 extending linearly preferably from the vicinity of the outer end of the bead apex 8E for the benefits of reducing the amount of bending deformation under load, achieving uniform tensile force of the carcass cord, and improving road noise performance.  FIG 2 illustrates regions outside of Y1 (i.e. radially inside Y1 and radially outside Y1) extending in a curved manner (having arcs).  Additionally or alternatively, Ueyoko et al. teaches a pneumatic tire comprising a carcass ply, a bead apex, an outer bead apex, and a chafer (FIG. 2) wherein a main portion 5A of the carcass ply in the region K between P2 and P1 extends in a substantially straight carcass line to reduce the deformation of the bead portion and reducing compress stress acting on the turn up portions 5B (col. 4, lines 50+). FIG. 4 illustrates a region radially outside of P1 extending in a curve manner having an arc and a region radially inside of P2 extending in a curve manner having an arc. 
It would have been obvious to one of ordinary skill in the art the before the effective filing date of the claimed to provide the tire of JP’065 with the main portion of the carcass ply comprising a first inclined portion, a first arc shaped portion, and a second arc shaped portion as claimed since JP’510 and Ueyoko et al. each teaches to provide a main portion of a carcass ply having a straight/linear portion and curved portions radiating outside from each ends of the straight portion/linear portion for the benefits of reducing deformation and achieve uniform stress on the carcass.  
References of interest
US 2017/0072750: see FIG. 2 and [0285] discloses 195/65R15.   
US 2017/0036490: see FIG. 2 and [0073] discloses 215/60R16. 
FR 2940189: see FIG. 7 and radial distance DRL is greater than or equal to 25% of the radial height of the tire (abstract). 
JP 2007-045333: (Hsi-Hso) is 20-40 degrees wherein Hsi is the hardness of an inner bead apex 8 and Hso is the hardness of an outer bead apex 9.
Allowable Subject Matter
Claims 2, 4-5, 8, 10-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to render obvious a pneumatic tire comprising “the main portion of the carcass ply comprises: a first inclined portion extending substantially straight” and “said first inclined portion includes a first portion abutting on an axially inner side of the first apex rubber, a second portion abutting on an axially inner side of the second apex rubber, and a portion therebetween abutting on an axially inner side of the turnup portion of the carcass ply, and the first inclined portion has a radially outer end located radially inside a radially outer edge of the second apex rubber” (claim 22)  in combination with all of the limitations of the base claim (claim 1) and any intervening claims (claim 21) . 
Claims 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to render obvious a pneumatic tire comprising a first apex rubber, a second apex rubber, and a clinch rubber, a complex elastic modulus E*b of the second apex rubber is larger than a complex elastic modulus E*a of the first apex rubber, the second apex rubber is disposed to abut on an axially outer side of the turnup portion and an axially outer side of the main portion, the clinch rubber is disposed axially outside the second apex rubber and has a radially outer edge located radially inside a radially outer edge of the second apex rubber, so that a radially distance between a radially outer edge of the clinch rubber and the radially outer edge of the second apex rubber is not less than 20% but not more than 50% of a radial dimension of the first apex rubber, and satisfying the following relationships: 
Dt ≤ 59.078 x Wt0.498
Dt ≥ 59.078 x Wt0.460
 in combination with the remaining claimed subject matter of claim 23. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/16/2022